DETAILED ACTION
This application contains claims directed to the following patentably distinct species of connector assembly:

Species A – figures 2A1-2B3: Including a strap and end connector assembly characterized by a single curved hook element and two protrusions designed to engage recesses in a single container connector fitting on a single side of the fitting;

Species B – figures 3A1-3B: Including a strap and end connector assembly characterized by dual integrated straight hook portions, an extending eyelet, and protrusions extending from a planar tension bar portion and designed to engage recesses in plural abutting container connecting fittings simultaneously;

Species C – figures 4A-4C: Including a connector bar with two hingedly attached rotating bar portions, an extending eyelet, and protrusions on each bar portion designed to engage recesses on both a first and second side of a single container simultaneously;

Species D – figures 5A-5B: Including a connector bar assembly with a hingedly attached hook-shaped catch portion, a hingedly attached rotatably portion defining a toggle latch loop and clamp, and protrusions designed to engage first and second sides of a single container simultaneously;

 The species are independent or distinct because the described end connector assembly species are significantly different and include diverse end attachment constructions each with features specific to themselves as discussed above.  Each end connector assembly is designed to attach to differing numbers of containers and/or different sides of the containers. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 USC 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.  Independent claim 1 reads on at least the embodiment of species A but does not read on the species C or D embodiments. Independent claim 9 reads on at least the embodiment of figure C but does not read on species A or B.  Independent claim 14 reads on species A and B but does not read on species C or D.  Finally, independent claim 17 reads on the species C and D embodiments but does not read on species A or B.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species have acquired a separate status in the art due to their divergent subject matter.Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Gero McClellan on 8/19/22 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached 8:00 am - 4:00pm on Mondays and 8:00am – 12:00pm on Tuesdays and Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616